Case 2:21-cv-00212-RWS Document 38 Filed 08/25/21 Page 1 of 2 PageID #: 326




                            UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS

 JARROD MCKINNEY,

                 Plaintiff,

         v.                                         No. 2:21-cv-00212-RWS

 THOMAS J. VILSACK, in his official
 capacity as Secretary of the United States
 Department of Agriculture, et al.,

                 Defendants.

                  UNOPPOSED MOTION TO WITHDRAW AS COUNSEL

       1.      I, Randolph T. Chen of the law firm Public Justice, PC and counsel for proposed

amici curiae the National Black Farmers Association (NBFA) and the Association of American

Indian Farmers (AAIF), respectfully request to be permitted to withdraw as counsel for NBFA and

AAIF in this matter pursuant to LR CV-11(c). The reason for this request is that I will no longer

be employed at Public Justice, PC after September 7, 2021.

       2.      Additionally, I respectfully request that the Clerk of the Court remove me from the

list of persons authorized to receive electronic notices in this case.

       3.      NBFA and AAIF are represented in this action and will continue to be represented

by the following co-counsel from Public Justice, PC:

       David S. Muraskin (D.C. Bar No. 1012451) (admitted pro hac vice)
       Jessica L. Culpepper (D.C. Bar No. 988976) (admitted pro hac vice)
       PUBLIC JUSTICE, PC
       1620 L Street NW, Suite 630
       Washington, D.C. 20036
       Telephone: (202) 797-8600
       Facsimile: (202) 232-7203
       dmuraskin@publicjustice.net
       jculpepper@publicjustice.net
Case 2:21-cv-00212-RWS Document 38 Filed 08/25/21 Page 2 of 2 PageID #: 327




       4.      LR CV-7(h) Certificate of Conference. I certify that I complied with the meet-

and-confer requirement in LR CV-7(h) and conferred with counsel for Plaintiff and Defendants in

this action, who stated they consent to the relief requested in this motion.

                                                      Respectfully submitted,

Date: Aug. 25, 2021                                   /s/ Randolph T. Chen
                                                      Randolph T. Chen (D.C. Bar No. 1032644)
                                                      (admitted pro hac vice)
                                                      PUBLIC JUSTICE, PC
                                                      1620 L Street NW, Suite 630
                                                      Washington, D.C. 20036
                                                      Telephone: (202) 797-8600
                                                      Facsimile: (202) 232-7203
                                                      rchen@publicjustice.net

                                                      Counsel for Proposed Amici Curiae the
                                                      National Black Farmers Association and the
                                                      Association of American Indian Farmers

                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 25, 2021, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send a notice of electronic filing to all
counsel of record.

                                                      /s/ Randolph T. Chen
                                                      Randolph T. Chen




                                                  2
